Citation Nr: 0407152	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  00-04 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) for purposes of accrued benefits.  

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	[redacted]


WITNESS AT HEARING ON APPEAL

[redacted]
ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1969 to January 1972.  
He died in June 1989.  The appellant is the veteran's 
daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1998 and June 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The December 1998 rating 
decision denied service connection for PTSD for purposes of 
accrued benefits.  The June 1999 rating decision reopened the 
claim for service connection for the cause of the veteran's 
death but denied the claim on the merits.  

The Board notes that the former claim was originally raised 
by the appellant's custodial parent, S. W.  The appellant is 
now of the age of majority.  In September 1992, she signed a 
power of attorney appointing S. W. as her agent with regard 
to her claims for VA benefits.    

The Board issued a decision on this claim in October 2000, 
denying service connection for PTSD for purposes of accrued 
benefits.  The appellant appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In a January 
2002 Order, the Court vacated the Board decision and remanded 
the case to the Board for consideration of the Veterans 
Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002).  

Upon return from the Court, the Board issued a decision in 
August 2002 in which it again denied service connection for 
PTSD for purposes of accrued benefits.  The appellant 
appealed that decision to the Court.  In an August 2003 
Order, the Court vacated the August 2002 Board decision and 
remanded the matter to the Board for additional consideration 
of the VCAA.  By letter dated in November 2003, the Board 
advised the appellant and her representative that there was 
additional time in which to supplement the evidence and 
argument before the Board.  The response received in December 
2003, as well as subsequent correspondence, has been 
associated with the claims folder.  The case is again ready 
for Board action.  

In addition, in November 2002, the Board addressed the issue 
of whether new and material evidence has been received to 
reopen the claim for service connection for the cause of the 
veteran's death, remanding the claim for a personal hearing 
at the RO.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.

The Board acknowledges that, on behalf of the appellant, S. 
W. has requested equitable relief pursuant to 38 U.S.C.A. § 
503 (West 2002).  A grant of equitable relief is solely 
within the discretion of the Secretary of Veterans Affairs.  
It is not within the Board's jurisdiction.  See Darrow v. 
Derwinski, 2 Vet. App. 303 (1992).  However, her request has 
been forwarded to the Chairman of the Board for consideration 
pursuant to 38 C.F.R. § 2.7 (2003).  The Board emphasizes 
that equitable relief is appropriate only when there is no 
remedy at law.  In this case, there remains a possibility 
that a legal remedy may be granted on these claims.  
Therefore, no action on the request for equitable relief may 
be taken until all proceedings on these claims have been 
resolved.   




REMAND

The VCAA was enacted during the course of this appeal.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
(regulations promulgated to implement the statutory changes).  
Among other things, the VCAA expanded VA's duty to notify the 
claimant and her representative, if any, concerning certain 
aspects of claim development.  Specifically, the VCAA 
provides that, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and her 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf. Id. 

Review of the claims folder fails to reveal notice from the 
RO to the appellant that complies with VCAA notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Therefore, a remand to the RO is required in order to correct 
this deficiency.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(invalidating 38 C.F.R. § 19.9(a)(2)(ii), which permitted the 
Board to provide VCAA notice).  

With respect to the issue of whether new and material 
evidence has been received to reopen the claim for service 
connection for the cause of the veteran's death, the Board 
observes that it issued a remand in November 2002 in which it 
instructed the RO to schedule the appellant for a personal 
hearing at the RO, as was requested by her representative.  
On remand, the RO should ascertain whether such a hearing has 
been scheduled and held, and if not, take the necessary steps 
to schedule such a hearing and provide proper notice to the 
appellant and her representative.  See Stegall v. West, 11 
Vet. App. 268 (1998) (a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders).   

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to service connection for 
PTSD for purposes of accrued benefits, 
the RO should take the appropriate steps 
to comply with the VCAA, to include 
notify the appellant and her 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim, and of what 
information or evidence the appellant 
should provide and what information or 
evidence VA will attempt to obtain on her 
behalf.  The notice must comply with 
38 U.S.C.A. 
§ 5103(a), Quartuccio v. Principi, 
Charles v. Principi, and any other 
applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

The RO should then readjudicate the 
claim.  If the disposition remains 
unfavorable, it should furnish the 
appellant and her representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

2.  With respect to the issue of whether 
new and material evidence has been 
received to reopen the claim for service 
connection for the cause of the veteran's 
death, the RO should determine whether a 
personal hearing at the RO has been held, 
and if not, take the appropriate action 
to schedule the hearing.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


